DETAILED ACTION
This non-final office action is in response to claims filed 08/19/2020.
Claims 1, 10, and 15 have been amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/26/2020, 06/16/2020, 11/06/2020, and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Response to Arguments
Claim Rejections – 35 U.S.C. § 101
	In response to the applicant’s amendments the rejection has been withdrawn.

Claim Rejections – 35 U.S.C. § 103
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action.

Claim Objections
Claims 1, 10, and 15 are objected to because of the following informalities:
the claims recite “the detected operating characteristics” and “the detected operating conditions” instead of “the operating characteristics” and “the operating conditions”
Claims 1, 8-9, 15, and 20 are objected to because of the following informalities:
the claims recite “the settings change threshold” instead of “the operating settings change threshold”
Claims 2 and 7 are objected to because of the following informalities:
the claims recite “wherein detecting a priority of the first performance pillar metric relative to the second performance pillar metric comprises” instead of “wherein detecting the priority of the first performance pillar metric relative to the second performance pillar metric comprises”
Claims 3 and 12 are objected to because of the following informalities:
the claims recite “wherein generating a priority setting user interface display comprises” instead of “wherein generating the priority setting user interface display comprises”
Claim 5 is objected to because of the following informalities:
the claim recites “wherein detecting an aggressiveness setting comprises” instead of “wherein detecting the aggressiveness setting comprises”
Claim 6 is objected to because of the following informalities:
the claim recites “wherein generating an aggressiveness setting user input actuator comprises” instead of “wherein generating the aggressiveness setting user input actuator comprises”
Claims 14 and 19 is objected to because of the following informalities:
the claims recite “generating an aggressiveness setting user input actuator that us actuated to set an aggressiveness value” instead of “generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "best achievable" in claims 1 and 10 is a relative term which renders the claims indefinite.  The term "best achievable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 2-9 and 11-14 are also rejected because they depend on an indefinite claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Parikh (US 2015/0058641).
Regarding Independent Claim 1,
	Scholer teaches a computer implemented method of controlling a mobile harvesting machine, the method comprising:	
([0066]: the condition of crop material is determined by the agricultural machine at any given point);
detecting a priority of a first performance pillar metric relative to a second performance pillar metric ([0262]: a priority of a harvesting parameter relative to another harvesting parameter is determined);
detecting an operating characteristic of the mobile harvesting machine ([0213]-[0214]: system parameters of the agricultural machine such as ground speed, concave setting, rotor speed, fan speed, chaffer opening, and sieve opening are determined to calculate an operational efficiency);
identifying a first performance pillar metric value for the first performance pillar metric based on the detected operating characteristic ([0209], [0258]-[0260]: harvesting efficiencies are assigned to harvesting parameters (grain quality, combine speed, and grain loss) and are adjusted by the system parameters of the agricultural machine);
identifying a first performance limitation corresponding to the first performance pillar metric based on the detected operating conditions ([0265]: GUI 1054 shows performance metrics such as percentages of cracked grain 1008, MOG 1010, moisture content 1012, yield/loss 1014, along with combine operating parameters 1016, such as rotor speed, concave spacing, chaffer spacing and sieve spacing), wherein the first performance limitation is indicative of a best achievable first performance pillar metric value given the operating conditions ([0266]: indication of optimum target operating parameter conditions (centerlines 1060 a, b, c) is provided for each of the harvesting parameters);
determining whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, and the first performance limitation ([0266]: using GUI 1054 the user is able to determine whether adjustment to the machine’s settings should be performed based on the displayed performance metrics, operating parameters, and selection bars);
and if the settings change is to be performed, controlling a settings change actuator to execute the settings change ([0266]: the GUI comprises buttons for performing a settings change).  
	Scholer does not teach detecting an aggressiveness setting indicative of an operating settings change threshold and determining whether a settings change is to be performed based on the settings change threshold.
	However, Parikh teaches detecting an aggressiveness setting indicative of an operating settings change threshold and determining whether a settings change is to be performed based on the settings change threshold ([0049]: “in anticipation of an increase in resource demand, the option setting unit may change the average host utilization option from the most aggressive setting of 90%+/-10 back to the conservative setting of 60%+/-10% and/or change the aggressive threshold option from the aggressive setting of 5 to the conservative setting of 1.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer and Parikh so that an 
	One of ordinary skill in the art would be motivated to do so in order to maximize a setting corresponding to the performance metric (Parikh [0031]).

Regarding Dependent Claim 2,
	Scholer and Parikh teach the computer implemented method of claim 1. Scholer further teaches wherein detecting a priority of the first performance pillar metric relative to the second performance pillar metric comprises:
generating a priority setting user interface display with a priority setting actuator ([0266]: GUI 1058 comprises a plurality of buttons);
and detecting user actuation of the priority setting actuator to set a priority of the first performance pillar metric relative to the second performance pillar metric ([0266]: selection of the buttons modifies the harvesting parameters of the agricultural machine).  

Regarding Dependent Claim 3,
Scholer and Parikh teach the computer implemented method of claim 2. Scholer further teaches wherein generating a priority setting user interface display comprises:
generating the priority setting user interface display with a top priority setting actuator that is actuated to identify a top priority performance pillar metric, of a plurality of different performance pillar metrics that includes the first and second ([0266]: selection bars comprise increase button switches to adjust the priorities of harvesting parameters).  

Regarding Dependent Claim 4,
Scholer and Parikh teach the computer implemented method of claim 3. Scholer further teaches wherein generating the priority setting user interface display comprises:
generating the priority setting user interface display with a secondary priorities setting actuator that is actuated to indicate a priority order of each performance pillar metric, of a remainder of the plurality of different performance pillar metrics, other than the top priority performance pillar metric, relative to one another ([0266]: selection bars comprise decrease button switches to adjust the priorities of harvesting parameters).

Regarding Dependent Claim 9,
Scholer and Parikh teach the computer implemented method of claim 1. Scholer further teaches if the settings change is to be performed, identifying the settings change based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold ([0266]: using GUI 1054 the user is able to determine whether adjustment to the machine’s settings should be performed based on the displayed performance metrics, operating parameters, and selection bars).



	This claim is similar in scope as claim 1. Therefore this claim is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Claims 5-6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Parikh (US 2015/0058641) in further view of Kansal (US 2012/0151055).
Regarding Dependent Claim 5,
Scholer and Parikh teach the computer implemented method of claim 4. Parikh teaches identifying the operating settings change threshold based on the aggressiveness value ([0049]: an aggressiveness setting value (1) corresponds to an operating settings change threshold (60%+/-10%). Scholer and Parikh do not teach wherein detecting an aggressiveness setting 
	However, Kansal teaches generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value ([0036]: an aggressiveness of a system is determined by manipulating a slider).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer and Parikh with Kansal so that an aggressiveness setting user input actuator is actuated to set an aggressiveness value.
	One of ordinary skill in the art would be motivated to do so in order to allow a user to easily change a setting to a preconfigured value (Kansal [0036]).

Regarding Dependent Claim 6,
Scholer, Parikh, and Kansal teach the computer implemented method of claim 5.  Kansal further teaches wherein generating an aggressiveness setting user input actuator comprises: displaying a slider mechanism that is actuated to change positions, wherein the aggressiveness value corresponds to a position of the slider mechanism ([0036]: a slider is provided to reconfigure an aggressiveness setting).

Regarding Dependent Claim 14,
	This claim is similar in scope as claims 5 therefore it is rejected using the same rationale.



	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Parikh (US 2015/0058641) in further view of de Oliveira (US 2014/0188576).
Regarding Dependent Claim 7,
Scholer and Parikh teach the computer implemented method of claim 1, but do not teach wherein detecting a priority of the first performance pillar metric relative to the second performance pillar metric comprises: detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics; and identifying the priority of the first performance pillar metric relative to the second performance pillar metric based on the user-assigned weight corresponding to each of the first and second performance pillar metrics.
However, de Oliveira teaches detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics; and identifying the priority of the first performance pillar metric relative to the second performance pillar metric based on the user-assigned weight corresponding to each of the first and second performance pillar metrics ([0066]: a user assigned weight is provided for the plurality of performance metrics).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer and Parikh with de Oliveira so that a user-assigned weight corresponds to each of the performance pillar metrics to identify the priority of the performance pillar metrics.
.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Parikh (US 2015/0058641) in view of de Oliveira (US 2014/0188576) in further view of Chen (US 2012/0038544).
Regarding Dependent Claim 8,
Scholer, Parikh and de Oliveira teach the computer implemented method of claim 7, but do not teach wherein determining whether a settings change is to be performed comprises: identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation; combining the first headroom value with the user-assigned weight corresponding to the first performance pillar metric value to obtain a first combined value; comparing the first combined value to the settings change threshold; and determining whether the settings change is to be performed based on the comparison.
However, Chen teaches identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation and combining the headroom values with a weight to determine a change in a user setting ([0012], [0074], [0077]: a headroom value is calculated using the difference between the highest recorded value and a maximum value; a weight is used in a calculation of property value).

The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scholer (US 2017/0235471).
Regarding Independent Claim 10,

detecting operating conditions corresponding to a harvesting operation being performed by the mobile harvesting machine ([0066]: the condition of crop material is determined by the agricultural machine at any given point);
detecting a set of operating characteristics of the mobile harvesting machine ([0213]-[0214]: system parameters of the agricultural machine such as ground speed, concave setting, rotor speed, fan speed, chaffer opening, and sieve opening are determined to calculate an operational efficiency);
identifying a first performance pillar metric value for a first performance pillar metric and a second performance pillar metric value for the second performance pillar metric based on the set of detected operating characteristics ([0209], [0258]-[0260]: harvesting efficiencies are assigned to harvesting parameters (grain quality, combine speed, and grain loss) and are adjusted by the system parameters of the agricultural machine);
identifying a first performance limitation corresponding to the first performance pillar metric and a second performance limitation corresponding to the second performance pillar metric based on the detected operating conditions ([0265]: GUI 1054 shows performance metrics such as percentages of cracked grain 1008, MOG 1010, moisture content 1012, yield/loss 1014, along with combine operating parameters 1016, such as rotor speed, concave spacing, chaffer spacing and sieve spacing), wherein the first and second performance limitations are indicative of a best achievable ([0266]: indication of optimum target operating parameter conditions (centerlines 1060 a, b, c) is provided for each of the harvesting parameters);
generating a user interface display with a first performance pillar metric display portion displaying the first performance pillar metric value and the first performance limitation and a second performance pillar metric display portion displaying the second performance pillar metric value and the second performance limitation (Fig. 14: a user interface displays selection bars corresponding to harvesting parameters quality, MOG (materials other than grain), and loss percentage; the cursor within the selection bar indicates a value of the harvesting parameter);
determining whether a settings change is to be performed based on the first and second performance pillar metric values, and the first and second performance limitations ([0266]: using GUI 1054 the user is able to determine whether a settings change (user adjustment to the settings) based on the displayed performance metrics, operating parameters, and selection bars);
and if the settings change is to be performed, controlling a settings change actuator to execute the settings change ([0266]: the GUI comprises buttons for performing a settings change).

Regarding Dependent Claim 11,
Scholer teaches the computer implemented method of claim 10 and further comprising:
([0266]: GUI 1058 comprises a plurality of buttons);
and detecting user actuation of the priority setting actuator to set a priority of the first performance pillar metric relative to the second performance pillar metric, wherein determining whether the settings change is to be performed includes determining whether the settings change is to be performed based on the priority of the first performance pillar metric relative to the second performance pillar metric ([0266]: selection of the buttons modifies the priorities of the harvesting parameters of the agricultural machine).  

Regarding Dependent Claim 12,
Scholer teaches the computer implemented method of claim 11 wherein generating a priority setting user interface display comprises:
generating the priority setting user interface display with a top priority setting actuator that is actuated to identify a top priority performance pillar metric, of a plurality of different performance pillar metrics that includes the first and second performance pillar metrics ([0266]: selection bars comprise increase button switches to adjust the priorities of harvesting parameters).  

Regarding Dependent Claim 13,
Scholer teaches the computer implemented method of claim 12 wherein generating the priority setting user interface display comprises:
([0266]: selection bars comprise decrease button switches to adjust the priorities of harvesting parameters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/B.M.D./Examiner, Art Unit 2176                              

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176